UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (MarkOne) ☒ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1 TO Commission File Number001-36352 AKEBIA THERAPEUTICS, INC. (Exact name of Registrant as specified in its Charter) Delaware 20-8756903 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 245 First Street, Suite 1100, Cambridge, MA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (617)871-2098 Securities registered pursuant to Section12(b) of the Act: Common Stock, Par Value $0.00001 Per Share; Common stock traded on the NASDAQ Global Market Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YES☐NO☒ Indicate by check mark if the Registrant is not required to file reports pursuant to Section13 or 15(d) of the Act.YES☐NO☒ Indicate by check mark whether the Registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YES☒NO☐ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the Registrant was required to submit and post such files).YES☒NO☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.☒ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ☐ Acceleratedfiler ☒ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smallerreportingcompany ☐ Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YES☐NO☒ The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant, based on the closing price of the shares of common stock on The NASDAQ Stock Market on June 30, 2016, was $264,950,830. The number of shares of Registrant’s Common Stock outstanding as of March 1, 2017 was 38,829,563. DOCUMENTS INCORPORATED BY REFERENCE Portions of the definitive proxy statement for our2017Annual Meeting of Stockholders scheduled to be held June 15, 2017 are incorporated by reference into PartIII of this annual report on Form 10-K. TABLE OF CONTENTS PageNo. PART I 3 Item1. Business 3 Item1A. Risk Factors 21 Item1B. Unresolved Staff Comments 43 Item2. Properties 43 Item3. Legal Proceedings 43 Item4. Mine Safety Disclosures 44 PART II 45 Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 45 Item6. Selected Financial Data 48 Item7. Management’s Discussionand Analysis of Financial Condition and Results of Operations 49 Item7A. Quantitative and Qualitative Disclosures about Market Risk 62 Item8. Financial Statements and Supplementary Data 63 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 92 Item9A. Controls and Procedures 93 Item9B. Other Information 93 PART III 94 Item10. Director, Executive Officers and Corporate Governance 94 Item11. Executive Compensation 95 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 95 Item13. Certain Relationships and Related Person Transactions, and Director Independence 95 Item14. Principal Accountant Fees and Services 95 PARTIV 96 Item15. Exhibits and Financial Statement Schedules 96 Item16. Form 10-K Summary 96 SIGNATURES 97 NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements that are being made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, or PSLRA, with the intention of obtaining the benefits of the “safe harbor” provisions of the PSLRA. Forward-looking statements involve risks and uncertainties. All statements other than statements of historical facts contained in this Annual Report on Form 10-K are forward-looking statements. In some cases, you can identify forward-looking statements by words such as “anticipate,” “believe,” “contemplate,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “potential,” “predict,” “project,” “seek,” “should,” “target,” “will,” “would,” the negative of these words or other comparable terminology. These forward-looking statements include, but are not limited to, statements about: • the projected timing of (1)our PRO2TECT and INNO2VATE clinical programs, and (2) our Phase 2 hyporesponder study, (3) our Phase 3 TIW dosing study, (4) submission of marketing applications for vadadustat, and (5) filing an IND for AKB-5169; • enrollment in the PRO2TECT and INNO2VATE clinical programs; • our development program for vadadustat in Japan; • our anticipated funding from our collaborations; • our plans to seek another geographic collaboration for the development and commercialization of vadadustat; • our development plans with respect to vadadustat and our other product candidates; • the timing or likelihood of regulatory filings and approvals, including any required post-marketing testing or any labeling and other restrictions; • our plans to commercialize vadadustat, if it is approved; • the implementation of our business model and strategic plans for our business, product candidates and technology; • our commercialization, marketing and manufacturing capabilities and strategy; • our competitive position; • our intellectual property position; • developments and projections relating to our competitors and our industry; • our estimates regarding expenses (including those associated with the PRO2TECT and INNO2VATE clinical programs), future revenue, capital requirements and needs for additional financing; and • other risks and uncertainties, including those listed under Part I, Item1A. Risk Factors. All forward-looking statements in this Annual Report on Form 10-K involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements. Factors that may cause actual results to differ materially from current expectations include, among other things, those listed under Part I, Item1A. Risk Factors and elsewhere in this Annual Report on Form 10-K. Given these uncertainties, you should not place undue reliance on these forward-looking statements. Except as required by law, we assume no obligation to update or revise these forward-looking statements for any reason. This Annual Report on Form 10-K also contains estimates, projections and other information concerning our industry, our business, and the markets for certain diseases, including data regarding the estimated size of those markets, and the incidence and prevalence of certain medical conditions. Information that is based on estimates, forecasts, projections, market research or similar methodologies is inherently subject to uncertainty and may prove inaccurate. Unless otherwise expressly stated, we obtained this industry, business, market and other data from reports, research surveys, studies and similar data prepared by market research firms and other third parties, industry, medical and general publications, government data and similar sources. 2 PART I Item1. Business Overview We are a biopharmaceutical company focused on developing and delivering novel therapeutics for patients based on hypoxia-inducible factor, or HIF, biology, and building our pipeline while leveraging our development and commercial expertise in renal disease. HIF is the primary regulator of the production of red blood cells, or RBCs, in the body, as well as other important metabolic functions.Pharmacologic modulation of the HIF pathway may have broad therapeutic applications. Our lead product candidate, vadadustat, is an oral therapy in Phase 3 development, which has the potential to set a new standard of care in the treatment of anemia associated with chronic kidney disease (CKD). Our management team has extensive experience in developing and commercializing drugs for the treatment of renal and metabolic disorders, as well as a deep understanding of HIF biology. This unique combination of HIF and renal expertise is enabling us to advance a pipeline of HIF-based therapies to address serious diseases.
